Citation Nr: 0313849	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for small bowel cancer.

2.  Entitlement to service connection for cirrhosis of the 
liver with chronic hepatitis.


REPRESENTATION

Appellant represented by:	Robert B. Lamb, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Salt Lake City, Utah.

The RO certified the following issues: (1) entitlement to 
service connection for post-traumatic stress disorder, (2) 
entitlement to service connection for residuals of a gunshot 
wound to the right knee, and (3) entitlement to service 
connection for benign prostatic hypertrophy secondary to 
Agent Orange.  The provisions of 
38 C.F.R. § 19.35 (2002) specifically provide that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  It is the Board's responsibility to determine 
its own jurisdiction.  
38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 20.203 (2002).   
In this regard, the Board notes that the veteran appeared for 
a Board hearing in January 2003.  At that time, he indicated 
that the only two issues he wished to proceed with on appeal 
were service connection for small bowel cancer and service 
connection for cirrhosis of the liver with chronic hepatitis.  
The veteran indicated that he wished to withdraw his claim 
for service connection for post-traumatic stress disorder, 
which has been memorialized in the written transcript  
(Transcript (T.) at p. 1).  Accordingly, this issue is no 
longer before the Board.  38 C.F.R. § 20.204 (2002).  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2. Cirrhosis of the liver with chronic hepatitis developed as 
a consequence of exposure to Agent Orange during military 
service.

3.  Small bowel cancer developed as a consequence of exposure 
to Agent Orange during military service. 


CONCLUSIONS OF LAW

1.  Small bowel cancer was incurred in active service.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Cirrhosis of the liver with chronic hepatitis was 
incurred in active service.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
November 2001 rating decision and the April 2002 Statement of 
the Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in September 2001 that advised him of what 
the responsibilities of the VA and the veteran are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not identified any 
additional evidence that has not been associated with the 
record.  Review of the record does not suggest the existence 
of any outstanding Federal government record or any other 
records that could substantiate the veteran's claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, a combination of manifestations 
is required, sufficient to identify the disease entity, and 
observation is required, sufficient to establish chronicity 
at the time.  38 C.F.R. § 3.303(b).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2002). Specifically, 
the following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).  

A review of the record reveals that the veteran underwent a 
pre-induction examination in December 1963, which indicated a 
normal clinical evaluation.  In January 1966, the veteran 
presented with a five-day history of progressive right upper 
quadrant pain that had become more constant and was 
moderately severe.  He denied any change in bowel movement 
color or urine color.  He had some costovertebral angle 
tenderness and right upper quadrant tenderness on 
examination.  The provisional diagnosis was rule out 
cholecystitis, choleliathiasis.  A consultation indicated 
that the right upper quadrant tenderness was bothersome, but 
on the basis of (1) lack of gastrointestinal symptoms and (2) 
upper respiratory infection and predominant pleuritic 
quality, the consulting physician felt that Bornholm's 
disease (epidemic pleurodynia) was the best diagnosis, with 
gallbladder disease and right renal disease to be ruled out.  
Hepatitis was also to be ruled out.  A request for a 
gallbladder series shows a provisional diagnosis of hepatitis 
non-icteric.  The veteran was hospitalized for approximately 
two weeks.  All laboratory tests were normal except for 
eosinophile count.  All x-rays were interpreted to be normal.  
No disease was found.  At discharge, the pain persisted, but 
had lessened.  He returned to duty without medication.  The 
veteran underwent a separation physical examination in April 
1966, which was determined to be a normal clinical 
evaluation.

A letter from C.H.N., M.D., dated in May 2002, indicates that 
he treated the veteran in his office from 1966 to 1975.  Dr. 
N. states that he treated the veteran for abdominal pain and 
liver tenderness.

VA outpatient treatment records reflect that in May 1998 the 
veteran presented with complaints of loose stools and quite a 
bit of diarrhea, a little pain around his rectum, and rectal 
bleeding.  He returned approximately one month later with 
complaints of mid-epigastric pain.  Gastrointestinal and 
gastroesophageal work-ups were done, which revealed gastritis 
and duodenitis.  The veteran reported in late June that he 
had pain in the epigastrium moving rapidly into the right 
upper quadrant and he felt sick for four days and was unable 
to eat for three days.  He denied any history of jaundice.  
Past medical history was significant for kidney stones and 
gout.  Examination showed right upper quadrant tenderness 
with guarding.  No masses were palpable.  No hernias were 
noted.  The assessment was probable cholecystitis.  

Private medical records show that the veteran sought 
treatment from A.R.S., D.O. in May 2001.  He presented with 
complaints of extreme abdominal pain over the last three days 
causing nausea and vomiting.  He also reported looser and 
darker stools and feeling lightheaded.  The veteran was 
admitted to D. Hospital and Medical Center, where a 
colonoscopy was done.  Assessment of the colonoscopy revealed 
an incomplete bowel obstruction, most likely a carcinoid with 
metastases into the mesentery.  Subsequently, the veteran 
underwent an exploratory laparotomy, resection of terminal 
ileum and colon with liver biopsy, true cut needle liver 
biopsy, and insertion of right subclavian catheter.  The 
postoperative diagnosis was possible intraabdominal 
carcinoid, malnutrition, cirrhosis.  Biopsies were done, 
which confirmed the presence of cirrhosis without definite 
evidence of etiology.

VA outpatient records show that the veteran sought an 
evaluation of his tumor in November 2001.  The veteran 
indicated a history of chronic abdominal pain and diarrhea.  
Notes reflect that the provider explained to the veteran that 
the carcinoid tumor was most likely what was giving him 
flushing and sweating symptoms; these symptoms become evident 
once the tumor has metastasized to the liver.  It was further 
explained that the treatment modality was a surgical 
resection; however, for metastatic lesions, octreotide would 
control the symptoms, but would have no effect on tumor 
growth.  The doctor also indicated that chemotherapy and 
radiation have no role in the treatment of the disease.

P.J.S., M.D. wrote in February 2002 that he followed the 
veteran in the Hematology/Oncology clinic at the VA Medical 
Center in Salt Lake City, Utah.  Dr. S. states that the 
veteran was diagnosed with a Carcinoid Tumor with liver 
metastases in May 2001.  He indicated that there is also 
evidence of liver cirrhosis possibly secondary to hepatitis B 
contracted while he was in the service.  He concluded that 
the veteran was unable to work for an indefinite period.

C.C.H., M.D. wrote in letters dated in February and April 
2002 that the veteran has been under his care for two years 
or more.  Dr. H. stated that Agent Orange is a well-known 
carcinogenic agent and it was reasonable to assume that such 
a rare type of cancer in a relatively young man may have been 
the result of exposure to Agent Orange during military 
service.  He stated that cirrhosis of the liver complicated 
the veteran's medical condition, lessening the treatment 
options and worsening the prognosis for metastatic small 
bowel cancer.  Dr. H. asserts that he reviewed the veteran's 
medical records from Vietnam and the records document that 
the veteran contracted hepatitis in service in 1966.  Based 
on this evidence, Dr. H. concluded that the veteran had a 
chronic form of hepatitis since service in Vietnam.  He 
opined that the veteran's small bowel cancer and hepatitis 
are more likely than not resulting from service in Vietnam.

A letter from E.D.F., M.D., dated in March 2002, indicates 
that the veteran recently underwent a resection of his small 
bowel due to a large carcinoid tumor of the small bowel.  
During the operation, Dr. F. also found cirrhosis of the 
liver, which is believed to have been Hepatitis B, likely 
contacted during his service in Vietnam.
Dr. F. wrote again in March that the veteran reported that he 
had been exposed to Agent Orange during his military service.  
Dr. F. added that "it certainly seems consistent with what 
is know about Agent Orange that this malignancy may be indeed 
related to it."

The veteran testified in a Board hearing in January 2003.  
His testimony indicates as follows:  The veteran first had 
symptoms in 1966.  He was seen for problems with his stomach 
and his right side.  (Transcript (T.) at p. 6)  He was seen 
by Dr. N from 1966 to 1975 for abdominal pain and liver 
tenderness.  (T. at p. 7)  He never has been a drinker.  He 
only was exposed to chemicals while in Vietnam.  (T. at p. 8)


II.  Analysis

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A review of the record in this matter 
clearly substantiates the veteran's current diagnoses of 
small bowel cancer and cirrhosis of the liver with chronic 
hepatitis.  The veteran asserts that these disorders are 
secondary to his exposure to Agent Orange while serving in 
Vietnam in 1966.  Service records reflect his service in 
Vietnam and there is no evidence that indicates he was not 
exposed to Agent Orange; accordingly, exposure is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).  

The veteran has submitted statements from private physicians 
to support his assertions.  These physicians have shown 
familiarity with the veteran's service, including treatment 
for complaints of costovertebral angle tenderness and right 
upper quadrant tenderness.  Dr. N. disclosed that he treated 
the veteran for abdominal pain and liver tenderness in the 
interim between 1966 and 1975, indicating a chronic condition 
from service. These physicians all agree cirrhosis of the 
liver associated with chronic hepatitis had its origin in the 
veteran's service in Vietnam. The statements submitted by 
these physicians further suggest that the chronic liver 
disease has interfered with treatment of the small bowel 
cancer, which itself may be linked to his exposure to Agent 
Orange. There is no specific evidence in the file to refute 
the competent evidence of record establishing that the 
veteran's small bowel cancer and cirrhosis of the liver with 
chronic hepatitis are service related. Accordingly, the Board 
finds that service connection for small bowel cancer and 
cirrhosis of the liver with chronic hepatitis is warranted. 
The benefit of the doubt is resolved in the veteran's favor. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110 (West 2002); 
38 C.F.R. §§ 3.303; Combee.


ORDER

Service connection for small bowel cancer is granted.

Service connection for cirrhosis of the liver with chronic 
hepatitis is granted.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

